Case: 1:18-cv-01837-JG Doc #: 15 Filed: 04/16/21 1 of 2. PageID #: 1055



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO

                                    :
ROBERT MOORE, III,                  :           CASE NO. 1:18-cv-01837
                                    :
           Petitioner,              :           OPINION & ORDER
                                    :           [Resolving Doc. 1]
v.                                  :
                                    :
  WARDEN LAUSHAUNN                  :
  EPPINGER,                         :
                                    :
           Respondent.              :


 JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

       Petitioner Robert Moore, III seeks a writ of habeas corpus under 28 U.S.C. § 2254.

       Under Local Rule 72.2(b), this case was automatically referred to a Magistrate Judge

 for a Report and Recommendation. 1 On January 13, 2020 Magistrate Judge Thomas M.

 Parker issued a Report and Recommendation, recommending this Court deny Moore’s

 habeas petition. 2 The parties had until January 27, 2020 to object to the Report and

 Recommendation. 3 Neither party objected.

       Because neither party objected, the Court could adopt the Report and

 Recommendation without review. 4           Still, the Court reviewed the Report and

 Recommendation and agrees with Magistrate Judge Parker that Moore’s habeas petition is

 timed-barred under 28 U.S.C. 2244(d)(1).




       1
         Local Rule 72.2(b).
       2
         Doc. 14.
       3
         28 U.S.C. § 636(b)(1); Local Rule 72.3(b).
       4
         See 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 149–53 (1985); U.S. v.
 Walters, 638 F.2d 947, 949–50 (6th Cir. 1981).
Case: 1:18-cv-01837-JG Doc #: 15 Filed: 04/16/21 2 of 2. PageID #: 1056

 Case No. 1:19-cv-02456
 GWIN, J.

       Consequently, the Court ADOPTS Magistrate Judge Parker’s Report and

 Recommendation and DENIES Moore’s habeas petition as time-barred.



       IT IS SO ORDERED.


 Dated: April 16, 2021                     s/     James S. Gwin
                                           JAMES S. GWIN
                                           UNITED STATES DISTRICT JUDGE




                                         -2-
